Case 2:19-cv-00193-HSO-MTP Document 165-2 Filed 02/05/21 Page 1 of 2

l Judioim Difeeence : Ke-Ffilings
GA. Lit cy OCOO(W

} Stren, CL. Ale <A
| FesnyMae, eb ad
| Aas tPbeui By Courctae MansllP, ens Boose

|

i * The Origuoal Judie hey Act , rebel: TD, anotted,
Ab deck 13 holds Gk no Alpe, shad feuer] be disitessed
due te Wrath pyc * See: Sept, 24,1780 Act:

1 Lhis Couiet has Steuck nud 0x disnussed pnd a2 blocked
Ge Kgkt Lhe Cuntere-[bnibpts b Papel) Locumenttha
| Recard,

| The Cauet- Metes tiv Decument Ste, tiled 06s feo Gree
Documents [5], BA-1 thew 54-2], and [55] Dnt each boshinied
7 PGCE ELEDDUE. MURAL Re of Wnte ThA 5 [A]ucthererced
(pares; get Blocked Alay,

i The. fulles Keguuice ally A Mig rede. loriguiel) fear
Aked 2ecumast, fowerye, trice Ge Cletle Stns, Wwe A
(elecheorte Meet, they Mee Cth Conisteded As Gide,

Bl Yes, Le loyherct Lene Lb (neem Att noreizes file
Hiley of Decsumente, i Geoct baalh | Ly Sttiority, Nssigicd poe
Case 2:19-cv-00193-HSO-MTP Document 165-2 Filed 02/05/21 Page 2 of 2

A look atthe lings & IP [Plennay Mac, | has Buseq(
electreonke Stgurtuces,, Dome in Cevyipoet wth Hhe Maeemet-
voned Fanicyple. We elect hnend atch tiltas, thesertted MC
Aug. 12020 by Aryyone 6 the Couniter~ hia whethore.
(oR ce Accepted athe fel Changing Capteen bo Reblect-te

Vuneseendt Crypteon, ralres, Cbunttex- Lisyissal fe UCSE, -
tte freesertt Mpttese As OF Ta, BU 202 fy Re ce.

Plepse weoste-this ts PROPER, ThAE NO Rule on
eu CMSE SO AS te PREVENESch, pad we wemenid peach
(PQoreece. uth Respects theives.

“The Clam “these Rugs Age rust peopeaty Autthaezed
Filings a WIS 1) Exe.

pete eee eee

‘ Feon + Sotcomm Yrebitenthey,, lecosibinr,
Pa sf Kena Kipheger

Coolie
pas
Mitel Jebaxas
A Mac oatl—
of Keke Cobbs
sh Lave Megee
